Cooley, J.
Tbe bill in this case is filed for a divorce because of alleged adultery. The parties were married in 1866, and the adultery is alleged to have taken place in May, 1879. There is no direct evidence of the alleged offense, but circumstances of a suspicious nature are sworn to by two children of the parties, the eldest of whom was twelve years of age when sworn, and both of whom would seem, if their evidence is trusted, to have precocious understanding of the nature and criminality of the conduct charged. We had occasion in Kneale v. Kneale 28 Mich. 344, to comment upon the manifest impropriety of calling children of such a tender age to testify against their mother to establish an offense against chastity. It is a great wrong to them, not only as it touches them in their natural affections, but also as it tends ' to destroy their purity of mind and conduct. Moreover, the , *181evidence of such children to acts which will naturally be construed by their prepossessions and immature and incorrect notions is of very slight value, even when honestly called out and given, and is easily shaped and perverted if a dishonest father shall be so inclined. We shall not grant a divorce upon such evidence unsupported, and there is not much other evidence in this case.
The decree must be reversed and the bill dismissed.
The other Justices concurred.